Case 2:13-cv-07803-CCC-MF Document 207 Filed 03/23/20 Page 1 of 2 PageID: 4737




 Keith J. Miller, Esq.
 ROBINSON MILLER LLC
 Ironside Newark
 110 Edison Place, Suite 302
 Newark, NJ 07102
 973-690-5400
 kmiller@rwmlegal.com

 Attorneys for Plaintiff Assertio Therapeutics, Inc.,
 formerly known as Depomed, Inc.


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 ––––––––––––––––––––––––––––––––––––x
 –––                                 :
 ASSERTIO THERAPEUTICS, INC. f/k/a :              Honorable Claire C. Cecchi, U.S.D.J.
 DEPOMED, INC. and GRÜNENTHAL        :
 GMBH,                               :            Civil Action No. 13 CV 4507 (CCC)(MF)
                                     :
                   Plaintiffs        :
                                     :
                                     :
 v.                                  :            CONSENT ORDER AMENDING CASE
                                     :            CAPTION TO REFLECT NAME CHANGE
 ACTAVIS ELIZABETH LLC and ALKEM :
 LABORATORIES LIMITED,               :
                                     :
                   Defendants.       :
                                     :

 ––––––––––––––––––––––––––––––––––––x
 –––                                 :
 AND CONSOLIDATED CASES              : Civil Action No. 13 CV 7803 (CCC)(MF)
                                     : Civil Action No. 13 CV 6929 (CCC)(MF)
                                     : Civil Action No. 14 CV 3941 (CCC)(MF)
                                     : Civil Action No. 14 CV 4617 (CCC)(MF)
                                     : Civil Action No. 15 CV 6797 (CCC)(MF)
                                     :
                                     :
 ––––––––––––––––––––––––––––––––––––x
       THIS MATTER, being opened to the Court by plaintiff Assertio Therapeutics,

 Inc., formerly known as Depomed, Inc., by way of Consent Order amending the case
Case 2:13-cv-07803-CCC-MF Document 207 Filed 03/23/20 Page 2 of 2 PageID: 4738




 caption to substitute Assertio Therapeutics, Inc. as a named plaintiff in place of Depomed,

 Inc.; and all parties having consenting to the requested amendment; and for good cause

 shown;

          IT IS on this 23rd day of March, 2020,


          ORDERED as follows:


          1.     Assertio Therapeutics, Inc. be and hereby is substituted as a named plaintiff

 in place of Depomed, Inc. in this case and all related cases; and

          2.     The Clerk of the Court is directed to amend the case caption to reflect the

 substitution of Assertio Therapeutics, Inc. as a named plaintiff in place of Depomed, Inc.

 in this case and all related cases.




                                               2
